                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

____________________________________
                                    :
AMANDA HOLLEY,                      :
                                    :
                  Plaintiff,        :
      v.                            :                  Civil Action No. 3:14-cv-7534-BRM-DEA
                                    :
PORT AUTHORITY OF NEW YORK          :
AND NEW JERSEY, et al.,             :                         MEMORANDUM ORDER
                                    :
                  Defendants.       :
____________________________________:


       THIS MATTER is opened to the Court by Amanda Holley’s (“Holley”) Motion for

Reconsideration (ECF No. 168), seeking reconsideration of the October 12, 2018 Memorandum

Opinion and Order (ECF No. 167), which established the elements of, and standard of proof for

establishing, a § 1983 claim for hostile work environment against individuals and employers;

Defendants the Port Authority of New York and New Jersey Sergeant Erick Torres (collectively

“Defendants”) oppose the Motion. (ECF No. 169.)

       Holley moves for reconsideration on the basis that this Court and other district courts in

this circuit have ignored Andrews v. Philadelphia, 895 F.2d 1469 (3d Cir. 1990) and have

improperly utilized the Title VII hostile work environment framework in the context of

discrimination claims brought under the Equal Protection Clause. Defendants argue Holley “Cites

no manifest error of law or fact nor does she cite to new evidence or new law that would cause this

court to reconsider its ruling.” (ECF No. 169 at 2.)

       While not expressly authorized by the Federal Rules of Civil Procedure, motions for

reconsideration are proper pursuant to this District’s Local Civil Rule 7.1(i) if there are “matters
or controlling decisions which counsel believes the Judge . . . has overlooked.” L.Civ.R. 7.1(i);

Dunn v. Reed Grp., Inc., No. 08–1632, 2010 WL 174861, at *1 (D.N.J. Jan 13, 2010). The

comments to that Rule make clear, however, that “reconsideration is an extraordinary remedy that

is granted ‘very sparingly.’” L.Civ.R. 7.1(i) cmt. 6(d) (quoting Brackett v. Ashcroft, No. 03–3988,

2003 WL 22303078, *2 (D.N.J. Oct. 7, 2003)). In that regard, the Third Circuit has held the scope

of a motion for reconsideration is “extremely limited.” Blystone v. Horn, 664 F.3d 397, 415 (3d

Cir. 2011). “Such motions are not to be used as an opportunity to relitigate the case; rather, they

may be used only to correct manifest errors of law or fact or to present newly discovered evidence.”

Id. Accordingly, an order or judgment may only be altered or amended if the party seeking

reconsideration shows at least one of the following grounds: “(1) an intervening change in the

controlling law; (2) the availability of new evidence that was not available when the court [made

its initial decision]; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.” United States ex rel. Schumann v. AstraZeneca Pharms. L.P., 769 F.3d 837, 848–49 (3d

Cir. 2014).

       A court commits clear error of law “only if the record cannot support the findings that led

to the ruling.” ABS Brokerage Servs. v. Penson Fin. Servs., Inc., No. 09–4590, 2010 WL 3257992,

at *6 (D.N.J. Aug. 16, 2010) (citing United States v. Grape, 549 F. 3d 591, 603–04 (3d Cir. 2008)).

“Thus, a party must . . . demonstrate that (1) the holdings on which it bases its request were without

support in the record, or (2) would result in ‘manifest injustice’ if not addressed.” Id. In short,

“[m]ere ‘disagreement with the Court’s decision’ does not suffice.” ABS Brokerage Servs., 2010

WL 3257992, at *6 (quoting P. Schoenfeld Asset Mgmt. LLC v. Cendant Corp., 161 F. Supp. 2d

349, 353 (D.N.J. 2001)).




                                                2
       Holley’s Motion does not assert: (1) there has been an intervening change in the controlling

law; (2) there is new evidence available that was not available when the Court issued its October

12, 2018 Memorandum Opinion and Order; or (3) the October 12, 2018 Memorandum Opinion

and Order contains a clear error of law or fact. See United States ex rel. Schumann, 769 F.3d at

848–49. While Holley argues the Court “must have overlooked” Andrews when rendering its

opinion, the Court reviewed and cited to Andrews on multiple occasions throughout its

Memorandum Opinion and Order. (See ECF No. 167.) In fact, Holley concedes the Court “did

rely upon Andrews for other parts of its opinion.” (ECF No. 168 at 1 n.1.) “It is improper on a

motion for reconsideration to ask the Court to rethink what it has already thought through, whether

rightly or wrongly.” S.C. ex rel. C.C. v. Deptford Tp. Bd. of Educ., 248 F. Supp. 2d 368, 381

(D.N.J. 2003) (citation omitted).

       In essence, Holley merely disagrees with the Court’s previous decision and is attempting

to relitigate the issues previously decided in the October 12, 2018 Memorandum Opinion and

Order. This is not a valid basis for a motion for reconsideration. See Blystone, 664 F.3d at 415

(expressly forbidding the use of a motion for reconsideration to relitigate a motion).

       Having reviewed her motion and having declined to hold oral argument pursuant to Federal

Rule of Civil Procedure 78(b), for the reasons set forth and for good cause shown,

       IT IS on this 15th day of October 2018,

       ORDERED that Holley’s Motion for Reconsideration is DENIED.

                                                             /s/ Brian R. Martinotti__________
                                                             HON. BRIAN R. MARTINOTTI
                                                             UNITED STATES DISTRICT JUDGE




                                               3
